IPish, C. J.
The general rule is that a court of equity has no jurisdiction-to enjoin the institution of prosecutions for criminal offenses; and this rule is applicable to prosecutions for violations of municipal ordinances, which are quasi-criminal proceedings. Nor will a court of equity, upon a petition for an injunction of such a nature, inquire into the validity or reasonableness of an ordinance making penal an act for the doing of which prosecutions are threatened. Paulk v. Sycamore, 104 Ga. 24; Georgia Railway & Electric Co. v. Oakland City, ante, 576.

Judgment affirmed.


All the Justices concu/r.